Citation Nr: 1748431	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-35 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether the severance of service connection for hepatitis C was proper.

2.  Entitlement to service connection for diabetes mellitus, type 2, to include as secondary to hepatitis C.

3.  Entitlement to service connection for hypertension, to include as secondary to hepatitis C.

4.  Entitlement to service connection for stroke, to include as secondary to hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active service from September 1964 to September 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated November 2011 and March 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The RO granted service connection for hepatitis C in an April 2011 rating decision.  The November 2011 rating decision proposed to sever service connection for hepatitis C and denied service connection for diabetes mellitus, type 2, hypertension, and stroke, all claimed as secondary to hepatitis C.  The March 2012 rating decision severed service connection for hepatitis C effective June 1, 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran  if further action is required.


REMAND

The Board finds that a remand is necessary as the current record before the Board is incomplete.  The Veteran's file before the Board is contained in both Virtual VA and the Veterans Benefits Management System (VBMS).  Supplemental Statement of the Cases dated November 2010 and June 2014 refer to a report of a VA examination conducted on October 6, 2010 and a VA medical opinion dated April 16, 2014.  However, these documents are not contained in either the VBMS file or the Virtual VA file.

Additionally, the Board finds that the VA medical opinion of record not adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)("Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.").  Specifically, a VA medical opinion was obtained with regards to the Veteran's risk factors for hepatitis C in March 2011.  The examiner reviewed the claims file and noted a diagnosis of hepatitis C, genotype 1A.  The examiner opined "it is at least as likely as not the Veteran got HCV or hepatitis C from blood transfusion in the 1980s, before the onset of clearing blood for HCV, rather than from air gun vaccination in service.  The examiner noted air guns were air-powered medical injector devices to administer vaccination in an extremely efficient manner and there are no needles in the air gun that pierce the skin.  It was also noted chances that vaccination was contaminated with HCV is exceedingly low, since otherwise there would be an epidemic of HCV.

However, this medical opinion does not address the Veteran's risk factor of having unprotected sex with multiple partners while in service.  In this regard, the Veteran testified during a July 2010 Board hearing, that he had numerous unprotected sex with multiple partners while in stationed in Europe.  Service treatment records show that the Veteran was treated for sexually transmitted disease (STDs) during service in October 1965, May 1966, and October 1967.  However, the March 2011 VA opinion provided no explanation for this specific risk factor in rendering the opinion.

The remaining issues of entitlement to service connection for diabetes, hypertension, and stroke, claimed as secondary to hepatitis C are "inextricably intertwined" with the issue of whether the severance of service connection for hepatitis C was proper.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).  However, as this claim for service connection for hepatitis C has not yet been resolved, the Board cannot adjudicate the secondary service connection claims and they must be remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all documents and evidence related to the Veteran's claim are included in the VBMS file.  This includes a report of a VA examination conducted on October 6, 2010 and a VA medical opinion dated April 16, 2014.  In this regard, determine whether there is any additional claims file for the Veteran, including a temporary file.  If so, the contents of this file or copies thereof, must be associated with the Virtual VA or VBMS electronic files.  If any document listed above is not available, such should be documented in the record, and the Veteran and his representative so notified.

2.  Obtain any outstanding VA treatment records from the VA Medical Center (VAMC) in Memphis, Tennessee, and any associated outpatient clinics dated from August 2012 to the present.  All records and/or responses received should be associated with the claims file.

3.  Return the case to the examiner who conducted the March 2011 VA examination of the Veteran.  If that examiner is unavailable then forward the case to a physician of the appropriate specialty.  The examiner should review the evidence of record including the October 2010 and March 2011 VA examination reports and supporting documentation.

After review of the evidence of record and consideration of the above history of hepatitis risk factors, the examiner should opine as to whether it is as least as likely as not (50 percent or greater probability) that the Veteran's current hepatitis C is the result of any risk factor during service including inoculations and/or high risk sexual activity as evidenced by treatment for sexually transmitted diseases (STDs) while stationed in Europe or whether it is as least as likely as not that the Veteran's current hepatitis C is the result of any risk factor subsequent to service as evidenced by the report of a post service blood transfusion.

The examiner is specifically to consider the Veteran's risk factor of being treated for STDs during service in October 1965 May 1966 and October 1967; the Veteran was stationed in Europe during the time period when he was treated for these STDs.

The report of examination must include a complete rationale for all opinions expressed.  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i e no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i e additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After completing the above development, and any other development deemed necessary, readjudicate the claims on appeal, taking into consideration any newly acquired evidence.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

